DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 10/10/2022.
Claims 1, 3, 4, and 10 have been amended.
Claim 2 has been canceled.
Claims 1 and 3-10 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2022 has been considered by the examiner.
Response to Arguments
Objections to the Drawings
The objections to the drawings have been withdrawn, due to the replacement drawings filed 10/10/2022.
Rejections under 35 U.S.C. 112
The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn, due to the amendments filed 10/10/2022.
Rejections under 35 U.S.C. 103
Upon further search and consideration of the amendments filed 10/10/2022, allowable subject matter has been indicated. However, new issues are presented under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), due to the amendments filed 10/10/2022.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the amended limitation of to derive the speed values from the locomotion signals on the basis of a predefined characteristic curve at the start of a recursive method. However, this feature is not supported by the Applicant’s disclosure. Specifically, paragraph [0038] of the specification filed 2/14/2020 recites “the calculation of the variation, in particular of the standard deviation, and of the mean values MP and MT can be advantageously carried out with recursive methods by using a time window of a variable length.” There is no disclosure regarding that the speed values are also calculated using recursive methods.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites the limitation the speed values in line 6 of claim 1. There is insufficient antecedent basis for this limitation in the claim. Amendments should be made in consideration of the issues discussed in the rejection of claim 1 under 35 U.S.C. 112(a) above.
Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action. The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the following allowable subject matter and potential amendments that may overcome the issues discussed in the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
With respect to claim 1, the closest prior art of record, Knosmann et al. (translation of WO 2008/086850 A1), Mizukoshi (US 5,373,446), and Schipper et al. (US 5,987,378), taken alone or in combination, does not teach the claimed device for determining a tachometer characteristic curve of a motor vehicle, comprising: 
a detection apparatus which is configured to detect locomotion of the motor vehicle and convert it into corresponding locomotion signals; and 
a determining apparatus which is configured 
to derive the speed values from the locomotion signals on the basis of a predefined characteristic curve at the start of a recursive method, 
to derive speed values from the locomotion signals, which speed values characterize the speed of the vehicle, 
to determine a locomotion signal mean value from the locomotion signals which are obtained in at least one time window in which a fluctuation of the locomotion signals and/or of the speed values lies within a predefined fluctuation range, 
to determine a speed mean value from the speed values which have been derived from the locomotion signals obtained in the at least one time window, and 
to form a tachometer characteristic curve on the basis of one or more mean value pairs, which are formed by means of one locomotion signal mean value and one speed mean value, by means of which tachometer characteristic curve locomotion signals and speed values are converted into one another, and to change a tachometer characteristic curve which is already present.
Specifically, Knosmann et al. discloses a similar device (see Figure 3) for determining a tachometer characteristic curve of a motor vehicle (see Figure 1), comprising a detection apparatus which is configured to detect locomotion of the motor vehicle and convert it into corresponding locomotion signals (see page 7, lines 260-265), and a determining apparatus which is configured to derive speed values from the locomotion signals, which speed values characterize the speed of the vehicle (see page 7, lines 170-172), to determine a locomotion signal mean value from the locomotion signals which are obtained in at least one time window in which a fluctuation of the locomotion signals and/or of the speed values lies within a predefined fluctuation range (see page 5, lines 177-193; page 6, lines 122-233), to determine a speed mean value from the speed values which have been derived from the locomotion signals obtained in the at least one time window (see page 5, lines 177-186), and to change a tachometer characteristic curve which is already present (see Figure 1). Knosmann et al. further discloses that the determining apparatus is configured to form a tachometer characteristic curve by means of which tachometer characteristic curve locomotion signals and speed values are converted into one another (see page 4, lines 129-132; pages 4-5, lines 162-165); however, Knosmann et al. does not disclose that the tachometer curve is formed on the basis of one or more mean value pairs, which are formed by means of one locomotion signal mean value and one speed mean value, as claimed. Knosmann et al. further does not disclose that the determining apparatus is configured to derive the speed values from the locomotion signals on the basis of a predefined characteristic curve at the start of a recursive method, as claimed.
Mizukoshi discloses a similar device for determining a tachometer characteristic curve of a motor vehicle (see Figure 1), comprising a detection apparatus which is configured to detect locomotion of the motor vehicle and convert it into corresponding locomotion signals (see col. 2, lines 14-26), and a determining apparatus which is configured to form a tachometer characteristic curve on the basis of one or more mean value pairs, which are formed by means of one locomotion signal mean value and one speed mean value (see col. 5, line 55-col. 6, line 19). However, Mizukoshi does not further disclose that the determining apparatus is configured to derive the speed values from the locomotion signals on the basis of a predefined characteristic curve at the start of a recursive method, to determine a locomotion signal mean value from the locomotion signals which are obtained in at least one time window in which a fluctuation of the locomotion signals and/or of the speed values lies within a predefined fluctuation range, to determine a speed mean value from the speed values which have been derived from the locomotion signals obtained in the at least one time window, and to form a tachometer characteristic curve by means of which tachometer characteristic curve locomotion signals and speed values are converted into one another, as claimed. Further, it would not be reasonable to combine the technique taught by Mizukoshi with the device of Knosmann et al., in light of Mizukoshi’s application to the claimed “location speed mean value.”
Upon further search and consideration, Schipper et al. has been identified as relevant prior art. Specifically, Schipper et al. discloses a similar device for determining a tachometer characteristic curve of a motor vehicle (see Figure 2, depicting apparatus 61, defined as being vehicle-mounted and suitable for practicing the invention, as described in col. 4, lines 28-30). The calibration of a conventional vehicle speedometer, as taught by Schipper (see col. 2, lines 1-14) reasonably teaches the technique of “determining a tachometer characteristic curve.” Specifically, the terms tachometer and speedometer are commonly used interchangeably in the art, and given that the Applicant’s disclosure indicates that the tachometer speed is in relation to a measure of the physical speed of the vehicle (see ¶0032-0033 of the specification filed 2/14/2020), it would be reasonable to apply a speedometer to the claimed “tachometer.” Further, it is well known in the art that a common speedometer operates using a characteristic curve, and therefore, calibrating a speedometer would inherently adjust the characteristic curve of the speedometer. Schipper further discloses that the claimed device comprises a detection apparatus which is configured to detect locomotion of the motor vehicle and convert it into corresponding locomotion signals (see col. 11, lines 45-51, regarding that LD unit receives LD signals and determines the present speed v(t) of the vehicle as a function of observation time), and a determining apparatus (i.e. LD unit or microprocessor) which is configured to derive the speed values from the locomotion signals on the basis of a predefined characteristic curve at the start of a recursive method (see col. 4, lines 10-27, regarding the use of a sequence of adaptively determined times in order to calibrate the speedometer 49, where the times are applied to the second calibration approach of comparing average speeds, as described in col. 11, line 45-col. 12, line 30). However, Schipper et al. does not further disclose the determining apparatus is configured to determine a locomotion signal mean value from the locomotion signals which are obtained in at least one time window in which a fluctuation of the locomotion signals and/or of the speed values lies within a predefined fluctuation range, to determine a speed mean value from the speed values which have been derived from the locomotion signals obtained in the at least one time window, and to form a tachometer characteristic curve on the basis of one or more mean value pairs, which are formed by means of one locomotion signal mean value and one speed mean value, by means of which tachometer characteristic curve locomotion signals and speed values are converted into one another, and to change a tachometer characteristic curve which is already present, as claimed. 
No reasonable combination of prior art can be made to teach the claimed invention, in light of the prior art.
Claim 10 is allowed. 
With respect to claim 10, the closest prior art of record, Knosmann et al. (translation of WO 2008/086850 A1), Mizukoshi (US 5,373,446), and Schipper et al. (US 5,987,378), taken alone or in combination, does not teach the claimed method for determining a tachometer characteristic curve of a motor vehicle, the method comprising the acts of: 
detecting locomotion of the vehicle and converting the detected locomotion into corresponding locomotion signals; 
deriving speed values, which characterize the speed of the vehicle, from the locomotion signals; 
determining a locomotion signal mean value from the locomotion signals obtained in at least one time window in which a fluctuation of the locomotion signals and/or of the speed values lies within a predefined fluctuation range; 
determining a speed mean value from the speed values which have been derived from the locomotion signals obtained in the at least one time window; and 
forming a tachometer characteristic curve which converts locomotion signals and speed values into one another, and changing an already present tachometer curve on the basis of one or more mean value pairs which are formed by one locomotion signal mean value and speed mean value, 
wherein the first iteration of the method uses a predefined characteristic curve as the already present tachometer curve.
Specifically, claim 10 contains allowable subject matter similar to that of claim 1, discussed above, without the issues discussed in the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) of claims 1 and 3-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661